 

- Case 2:18-cv-03781-SMB— Document 1-t Filed 11/05/18" Page I of 4

EEOC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

~ DISMISSAL AND NOTICE OF RIGHTS

 

To: Veronica R. Lopez From: Phoenix District Office

 

4106 North 30th Drive 3300 North Central Ave
Phoenix, AZ 85017 Suite 690
Phoenix, AZ 85012
C] On behalf of person(s) aggrieved whose Identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. , EEOC Representative Telephone No.

Patricia A. Miner,
§40-2017-03461 Supervisory Investigator (602) 640-5036

 

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON;
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC Issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other Issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

OO BHUUUU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsult against the respondent(s) under federal law based on this charge in federal or state court, Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right fo sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)

before you file suit may not be collectible.
On beng Cpmmission
7

 

 

Y/, . ;
ont wth —~—— AUG 09 2018
Enclosures(s) “ (o) Elizabeth Cadle, (Date Mailed)
District Director
ce Heather M. Lehman-Malinowski
Paralegal .
Sbarro, LLG

1328 Dublin Road, Suite 200
Columbus, OH 43215

 
“4 Case 2:18-cv-03781-SMB Document 1-1 Filed 11/05/18 Page 2of4 -

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION. 22 2017
INTAKE QUESTIONNAIRE v :

 
  

 

Al Employment Opportunity

 

GSA
Please immediately complete this a form 1 and return At ‘to the U.S.

. Commission (“EEOC”), REMEMBER, a charge of employment discrimination must be filed within the
time limits imposed by Jaw, within 180 days or in some places within 300 days. of the alleged discrimination. ‘When we receive

this form, we will review it to determine EEOC coverage, Answer all questions completely, and ai Re? LEED .
needed to complete your responses. If you do not know the answer to. a 1 question, answer by stat OC

question i is not applicable, write “N/A,” (PLEASE PRINT) oo 8 BES “SEP 22, 2017

1, Personal Information

: po : Sy gs \
Last Name: | 7) OAL : First Name: Uerans CO a MI: gPXDO

 

 

 

 

 

 

 

 

 

Street or Mailing Address: 4 / Oly fA) 3 Om e) r Apt or Unit #:

ciy: DRoeyy % County: Meauc; Cu & State: AZ Zip: BS O/ L

Phone Numbers: Home: (@02.)_S7S~ [¥@ Work: (__)

Cell: ( ye _Emaijl Address: Meltat an, mM 0 mM nma@ 1d?. Cor)
Date of Birth: 4 229-469 ~ Sex: O Male bi Female . ‘Do You Have a Disability? O Yes oo) No

Please answer each of the next three questions. i. Are you Hispanic or Latino? 1 Yes wy No

ii. What is your Race? _ Please choose all that apply. [ American Indian or Alaskan Native © Asian 1% White
O Black or African American Oi Native Hawaiian or Other Pacific Islander

iii, What is your National Origiri (country of origin or ancestry)? COXCOS | LOUN

Please Provide The Name Of A Person We Can Contact If We Are Unable To Reach You:

 

 

 

 

 

 

Name: | Zane. Wansen Relationship: _W\Vod+p-er—
Address; 4lOG WO Bor Or City: Phoeni 5) State: ft Z_ Zip Code: BS0 7
Home Phone: (052) $74 -AS@ Y Other Phone: ( _) :

2. I believe that I was discriminated against by the following organization(s): (Check those that apply)
#MEmployer O Union O Employment Agency Other (Please Specify)

Organization Contact Information (If the organization is an employer, provide the address where you actually worked. If you
work from home, check here 0) and provide the address of the office to which you reported.) If more than one employer is
involved, attach additional sheets.

Organization Name: Slawcrn \ (CS

Adéress: 1-700 UD AXCOW baad Leer Marl copa

City: Kolorckale State:f]Z_ Zip: BSA Phone: (623) « 4\2-20 ay
Type of Business: PxeSowW ne Job Location if different from Org, Address:
Human Resources Director or Owner Name: DG dy aD Phone: (77) Q 2) )— 45 Hf Ff
Number of Employees in the Organization at All Locations: Please Check (V/) One

( Fewer Than 15 O 15-100 O 101 - 200 0201-500 More than 500

 

 

 

3. Your Employment Data (Complete as many items as you are able.) Are you a federal employee? F) Yes O1 No
Date Hired: \ O-S- Z6 \ Ss Job Title At Hire: Cp me UDG AO
Pay Rate When Hired B | { DNS Last or Current Pay Rate: _ | 9 iD

Job Title at Time of Alleged Discrimination: ( (5 (Nama ge Date Quit/Discharged: St | Hf CZ 08) D [a Yea)

Name and Title of Immediate Supervisor: Os los VU i \la LONG,
If Job Applicant, Date You Applied for Job Job Title Applied For

 

ay

 
ay Case 2:18-cV-03781-SMB | Document 1:1 “Filed: 11/05/18" Page 3 of 4

Ofthe p persons in tei or similar’ situation ¢ as you, wha was treated | worse thai you? Se ;
' “Full Name: . _. Race, Sex, Age} National’ al Orie Religion or Disability . Job Title. .  Desctiption of Treatment

 

 

 

 

 

 

Of the persons in the same or similar situation ag you, who ‘was tréated the same as you? ~

 

 

 

 

 

 

 

 

Full Name Race, Sex, Age, National Origin, Religion or Disability Job Title Description of Treatment
Po ee GRE Bet nad Cae ALOE E foe foe Sal die
A.
- yy - - Q wee ee UL ee ee 2 ~ 2 a
—~-—mswer questions 9 =12-onk niy i you-are claiming: dsriminaton ase on aay ip to- question-13.~Plesse tell-——-

 

us aif you have more than. one e disabilit : Flease add additional pages ifneeded,-- -

  
  
 

 

 

 

 

 

% ‘Please check all tt at apy

 

 

 

   

What ts the disability that y you: 1 believe 4 “is: the: ‘reason for- the adverse action:-taken against you? Does. this. disability...
orevent or limit you from doing anything? (e.g, lifting, sleeping, breathing, walking, caririg for yourself, working; etc.)
bose -O Sroa\| Tea Lo. My left. $ id A have adp Adit SEitLN
ae Cee. Wet: God: Ocenia Mana aoe Aencicled. at NX 5 oe
| Lien (aves fAend bas: BE SUE

11. Do you use ‘medications, medical equipment or anything else to Tessen or elimina the  ayiaptom af your aisibilty?

O Yés ! No. .
If “Yea,” what imiedication, medical equipment or otier assistance do you ise?”

 
 

 

 

 

 

12, ‘Did: you ask your ‘employer for any changes or assistaiice to do your job because of your disability? .

ia. Yes Oo No _ 13- 7
exe 5-04? -
- TES “Yes,” when did-you. ask? |_| . How did-you-ask (verbally. ot n-wotng) AK.

Who did. you ask? (Provide full name and job title.of person) ..

 

 

 
  

 

 

  
  

Describe the se or ‘assistance that you asked for: (A. ine OV1.; ‘ ae Uw iN, ef OWN, iq}

_fLolisiing ecb Arn Ouloeven ‘Go

How: did your = = to 7 mae ie Tae Djcomina Teh rida Tosa
Toole. (odie Qhd Pran ZB weejyes lerer So/a me. Elast Line

 

 

 

 
 

 

 

 

freely Martinez - Uispanic. Femole. 32 CoManaper_
| Rad 3.0 More. Rr pag Given, Slore-1Manager
Psitien  OVor me.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
